EXHIBIT UNITED STATES BANKRUPTCY COURT DISTRICT OF NEW JERSEY In re: Chapter 11 CONGOLEUM CORPORATION, et. al., Case No. 03-51524 (KCF) Jointly Administered Debtors and Debtors-in-Possession. Honorable Judge Kathryn C. Ferguson CONGOLEUM CORPORATION, Debtor-in-Possession, et al. Plaintiffs v. Adv. Proc. No.05-06245 Adv. Proc. No.05-06461 ARTHUR J. PERGAMENT, as the Collateral Trustee of the Collateral Trust, et. al., Defendants. LITIGATION SETTLEMENT AGREEMENT It is hereby stipulated and agreed as follows between the following parties: (i) Congoleum Corporation, Congoleum Sales, Inc., and Congoleum Fiscal, Inc. (collectively the “Debtors”);1 (ii) the Official Committee of Bondholders of Congoleum Corporation, et al. (the “Bondholders’ Committee”); (iii) Claimants’ Counsel Joseph Rice (“Rice”); (iv) Claimants’ Counsel Perry Weitz (“Weitz”); (v) Arthur J. Pergament as Collateral Trustee (the “Collateral Trustee”); (vi) R. Scott Williams as
